            Case 2:20-cv-00092-RMP                   ECF No. 34          filed 02/02/21     PageID.503 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                    FILED IN THE
                                                                  for the_                                      U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


       STEWART KERR, MD, a married individual,                                                                Feb 02, 2021
                                                                     )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00092-RMP
WENATCHEE VALLEY MEDICAL GROUP, a Washington                         )
professional service corporation; CONFLUENCE HEALTH, a               )
Washington professional service corporation; STUART FREED, an
individual; and PETER RUTHERFORD, an individual,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion to Dismiss Claims (ECF No. 32) is GRANTED.
’
              Judgment of Dismissal with Prejudice is entered.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                          on a Stipulated Motion to
      Dismiss Claims (ECF No. 32)


Date: 02/02/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
